Judgment reversed on the law and facts and a new trial granted, with costs to the appellant to abide the event. Memorandum: This action arises out of the alleged negligence of defendant in giving plaintiff a permanent wave resulting in hair and scalp injuries. There was evidence from which the jury could have found that plaintiff informed defendant that her hair had previously been tinted and that defendant, with this knowledge, selected and applied the particular chemical solution used; that contrary to good practice, no curl test was made prior to the application of the chemical; that, as a medical expert testified, the use of-the chemical in question was the dompetent producing cause of plaintiff’s injuries; and, that plaintiff was permitted to sit under a hair dryer for an excessive period. The motion to dismiss was made at the close of the plaintiff’s case and the testimony, therefore, must be examined in a light most favorable to the plaintiff. Under these circumstances there was sufficient in the record to have required defendant to present her proof. All concur. (Appeal from a judgment of Monroe County Court dismissing the complaint on motion by defendant at the close of plaintiff’s case, in a negligence action.) Present—MeCurn, P. J., Kimhall, Williams, Bastow and Goldman, JJ.